Case: 1:19-cv-00071-SNLJ Doc. #: 53-6 Filed: 02/26/21 Page: 1 of 18 PageID #: 620
Case: 1:19-cv-00071-SNLJ Doc. #: 53-6 Filed: 02/26/21 Page: 2 of 18 PageID #: 621




     D. "I !mowing that false statements on this form are punishable by law, hereby affirm that the
     above information is true and accurate to the best of my knowledge, information and belief."

    E. (For Misdemeanor Warrants only) I believe the defendant would not appear in court in
    response to criminal summons and that the defendant poses a danger to the victims, the
    community, or another person for the following reasons:}


                                                       5/t//1 /IOtJO hr~
                                                      ---
    ~D.Eudaley=                                                            Date/Time




                                                                                             City,0005
  Case: 1:19-cv-00071-SNLJ Doc. #: 53-6 Filed: 02/26/21 Page: 3 of 18 PageID #: 622




                                                                                                         4345-1902


                                                    Carter County Sheriff's Office
                                                   Calls For Service View Call Report
                                                    101 Hwy W Van Buren, MO 63965
                                                             323.4510 Fax:   323 . 4182




     CHARLES NEEDS VB8 TO THE CORNER OF DALE AND INDEPENDENCE, HE JUST SHOT A DOG. CALLED VB8
     1347 VB81G-23
     1403 CC2 CC I'M OUT WITH VB8 ON DALE ST
     1422 1G-21 VBB 10-8 WE OWN THIS CALL NOW. THE DOGS WERE FIGHTING IN THE STREET AND CHARLES SHOT ONE.
     1428 V88 IN THE OFFICE HAD US LOG THAT HE ARRIVED ON SCENE AND TOOK POSSESSION OF CHARLES'S HANDGUN AND
          IT OVER TO CC2
     1430 CC2 10-6 RESD AT THE END OF DALE ST.
     1432 CC2 10-8 SUBJECT IS GOING TO MEET ME AT THE S-0
     1439 CC.CC2 THE RP ON THIS CALL IS AT THE S-0




Report Run On Wednuctay, M•y 01, 2019 By 0 . One                                                     Page: 1 of 1

                                                                                             City,0006
        Case: 1:19-cv-00071-SNLJ Doc. #: 53-6 Filed: 02/26/21 Page: 4 of 18 PageID #: 623




                                                                                      Carter County Sheriff's Office
                                                                                                    Incident Report
                                                                                      101 Hwy W Van Buren, MO 63965
                                                                                     Phone: (573) 323-4510 Fax: (573) 323-4182
                                       ORI                              County                           jVenue                                         Report#

 Sheriff Richard Stephens~:M.:..::0:..:0;-:=-18~0000;:=-:;.:-,..,.---!::C:..:a.:..::rt;;.:er-:C==:-:o:...::u=:nty~==------LM_a:...n_B.....:u_re.....:n_ _ _ _ _ _ _-1;:;19008=:::7=------;
                                    Report Data/ nme                       Occurrence Data I Time                                                                    File Clan
         CUS/Centrall               0412212019 10:23 Hrs 02/2212019 13:45 Hrs
Natunt of Incident                                                                       · !Supplements
                                                                                          !Approved Report (1)
 Summary
 Was dispatched to Dale and Independence Sl to investigate a dog that had been shot.


fAddntaa                                                        !City                            Stata                           jZIP              jCountly
 Dale And Independence St                                       IVan Buren                       Missouri                        j63965            !United States of America
County:                         fTown•hlp of Occurrence                                          Ctery Locllllon


Ldtu<le                         Longitude                       jBeat                            s~      ..
                                                                !VanBuren                        VanBuren




Name                                                                                            Title
                                                                                                                                ~~ofBI1111
ROPER , CHARLES (Primary Name)                                                                                                   06119/1984


Race                            Sell            1:ge at 0CCUI'I"'IIce                           Dlt
~ite                            M               34 Years Old
Addreaa:
RR 8 Box 834 Doniphan , MO 63935 (Date of Info: 04122/2019)
Rolw                                                                                            Suppl#
Victim
Name
                                                                                                0
                                                                                                Tille
                                                                                                              I                 ~~of Birth
MESEY, ROBIN (Primary Name)                                                                                                      11/01/1978


Race                            sex             l:e at Occumtnce                                Dlt
White                           M                  Years Old
fAddntaa:
He 1 Box 442 Van Buren , MO 63965 (Date of Info: 04122/2019)
Roles

                                                                                                           I
                                                                                                fSuppt
 ictlm                                                                                          0
IName

MESEY, JENNIFER S (Primary Name)
                                                                                                ITIll•                          rata    of Birth
                                                                                                                                 10/05/1982




~epon Run   On Wednesday, April 24, 2019 By J. eudaley
                                                                                                                                                         City,0007          Page: 1 of&
        Case: 1:19-cv-00071-SNLJ Doc. #: 53-6 Filed: 02/26/21 Page: 5 of 18 PageID #: 624



                                                                                                                                         190087 • Clrtar County ShertH's OfriCe • Carter (11018)

 Race                                               !Age at Occurrence                                  OLI
 White                                              j36 Years Old                                       51 09084001 (Missouri)
 Residence (Date of Info: OS/0612018)
 618-61(}.6933- Residence (Date of Info: 0910612018)                                               I
 Address:
 1115 Earl Street Van Buren, MO 63965 {Date of Info: 09/06120 18)
 Roln
 Other Contact Peraon
                                                                                                        ~uppf       I
 Nama                                                                                                                                     jDate of Birth
 ROPER , DONNA (Primary Name)                                                                                                             112109/1980


 Race                                               jAII8 et Occurrenca
 White                                              j38Yeal"801d
 Addrns:
 RR 8 Box 8834 Doniphan, MO 63935 (Date of Info: 04122/2019)
                                                                                                                                                               .   ~                  ~    . -. - .·. .   .. _,.
 . ~,.· : · '_:;c·~· :h<:-~x:)<~< ·~·:,~:·>:.:~'..T~- :;?:;~)-:', :~.:~'l ;_.::sr-r~· :j~~l@,))t~!6.-..ttJ'¢;:,,<.: ~~: : .,.'Hl-:~~~:c·-.~i;:·:··.~:.·;/!' :·-.::-;.·.:l~?C~:~Y£< ' /£]· ._:':.;f::+\;~
 Property Index 1D          jSJ•m EvldenceiD jttem •                                     rotrense
 3242                    j1530                      11
 Property                             Loll Type                                                   Value
 Ammunition                           - Property was                  Seized                      $0.00
                                      confiscated as
                                      evidence
 Serlal t                             Make                                                        Modal                                                    Mlac/OAN
                                      Federal
 Primary Color                        Secondary Color                                                                                                      Quantity
                                                                                                                                                           1
 Item Description
 live .45 round
Property Index ID
 3243
                         him
                           531
                                   Evidence ID      ~~am t#
                                                    2
                                                                                     'Otfanaa                                                                                             ioppl
Property                              Lon Type                        Stetua                     fVIIUI               Demege
Ammunition                            - Property was                  Seized                      $0.00
                                      confiscated as
                                      evidence
Serleltl                              Make                                                                                                                 lllsciOAN
                                      Federal
Primary Color                         Secondery Color                                                                                                      Quentlly
                                                                                                                                                           1
ltltm Daacrlptlon
Shell casing
Property Index ID
3244
                        ryat.m
                         1532
                                  EvldencaiD        I~#
                                                    3
                                                                                    IOffense                                                                                              l~pp#
Property                              Loss Type                       Status                      Value               Damage
Ammunition                            - Property was                  Seized                      $0.00
                                      confiscated as
                                      evidence
Serial#                               Make                                                        Modal                                                    Mlsc/OAN
                                      Federal
Primary Color                         Secondary Color                                                                                                      Quantity
                                                                                                                                                           1
Item o..crlptlon
Shell casing




Report Run On WtdRHday, April 24, 2019 By J. Eudalay                                                                                                                   City,0008           Page: :Zof5
         Case: 1:19-cv-00071-SNLJ Doc. #: 53-6 Filed: 02/26/21 Page: 6 of 18 PageID #: 625



                                                                                                                190087- Carter County Sherfff'e OMc:e ·Carter (M018)

Property Index 10      'Systl!m Evldencl! 10   1:tem #                   !Offense                                                                     ~~upp#
3245                   1533                    4
Property                          Lou Type                      Status               Value          Damage

Gun - Handgun                     ** Property was               Seized               $0.00
                                  confiscated as
                                  evidence
Serial II                         Make                                               Model                                     Nlac:IOAN
S3305819                          Springfield Arms
Primary Color                     Secondary Color                                                                              Quantity
Black                                                                                                                          1
Gun ,-yp.                                          Gun Action                        CaRber1Gauga                              BarrtllAngth
Pistol                                             Semiautomatic action              .45 ACP, .455 Webley, .45 AutoRim,
                                                   autoloading)                      .45 Lon_S Colt, .45 VVinchester Ma11num
Owner
ROPER, CHARLES (DOB) 06119/1984 - Supp #: 0
Property Index ID
3246
                       'Sysblm EYidence ID
                       1534
                                               J"'
                                               5
                                                     #
                                                                         'Offense
                                                                                                                                                      ~~uppt
Property                          Loti Type                     Statu•              r;"alue         Damage
Ammunition                        ** Property was               Seized               $0.00
                                  confiscated as
                                  evidence
s.naJt                            llaka                                              llodtl                                    MllciOAN
                                  Federal
Primary Color                     Secondary Color                                                                              Quantity
                                                                                                                               5
Item Dncrtptlon
live rounds
            ...                                                                     .. .
Property Statue Type
                                                                             is(gl'llglfe Value
                                                                               0.00
Grand Total of Property Lot•
$0.00




~eport Run On Wednesday, Apr124,     2019 By J. Eudaley                                                                                   City,0009     P~t:3of5
      Case: 1:19-cv-00071-SNLJ Doc. #: 53-6 Filed: 02/26/21 Page: 7 of 18 PageID #: 626



                                                                                     190087 • Cartar County Sller1tr's Office • Certer (M018)




                                                       lncldent.Nanatives
                                                                       Author.                            Date CI'NIItd:             Supp t:
Original Narrative                                                      Chief Deputy J. Euctatey #CC2      0412212019 1413 Hra         0




 On 2/22/19, at approximately 1355 hours, I was dispatched to the intersection of Dale and Independence Streets Van
 Buren, Mo in reference to a shot dog. I was contacted by Van Buren Police Chief Alonzo Bradwell, DSN VB 1, and
 he requested I investigate this incident due to one of his officer's being involved.

 I arrived and met with Van Buren Police Department Officer Robert Dyer, DSN VB 8, and he informed me off
 deputy Police Officer Charles Roper had shot and killed a neighbors dog.

 I observed a white and brown dog laying near a trailer. I was informed by Officer Dyer the dog's owner had moved it
 out of the side of the roadway. I photographed where the was laying and where I was infonned it was laying after it
 was shot. I observed two (2) shell casing and a live round laying in the roadway. Shell casings and live round was
 photographed and collected as evidence. See attached photographs. All evidence collected was secured in the rear of
 my patrol vehicle.

 Officer Dyer provided me with the firearm Mr. Roper had used to shoot the dog. I secured it int be rear of my patrol
 vehicle.

 I responded and spoke with Mr. RobinMesey, DOB ll!Oln8, and Ms. Jennifer Mesey, DOB 10/5/82. Mr. Mesey
 stated be was sleeping and heard two (2) gun shots, looked outside and observed Mr. Roper with his pistol out, and
 his wife's dog dead in the street. See attached written statement.

 Ms. Mesey stated Mr. Roper shot her dog and be (Mr. Roper) even stated he did. See attached written statement.

 I departed and responded to the end of Dale St where Mr. Roper was and I asked if be would meet me at the Carter
 County Sheriffs Office and speak with me. Mr. Roper stated he would.

I met with Mr. Roper at the Carter County Sheriffs Office. At approximately 1459 hours, I advised Mr. Roper of his
Rights per Miranda, he stated he understood his rights, signed the waiver form, and agreed to speak with me. I asked
Mr. Roper what happened and he stated be and his wife Ms. Donna Roper, DOB 12/9/80, were traveling down Dale
St. when be observed two (2) dogs attacking another dog. Mr. Roper stated be identified the dog being attacked as
his father-in-law's dog. Mr. Roper stated he got out of his vehicle and yelled at the dogs to get off the other dog end
the dogs did not obey. Mr. Roper stated be drew his weapon and fired one (1) round into the ground. Mr. Roper
stated one (1) dog ran off but the other dog continued to maul his father-in-law's dog. Mr. Roper stated Ms. Roper
walked aroWld him and went to pull the dog off her father's dog, when she approached the dog the dog came at her.
Mr. Roper stated he fired a shot into the dog and it fell over. Mr. Roper stated he was in fear for Ms. Roper's safety.
Mr. Roper stated the owner of the dog came outside. Mr. Roper stated be contacted the Police and attempted to
explain to the dog owner what had occurred. Mr. Roper stated the owner became distraught, so he backed off and
waited for the police to arrive. See attached written statement.

I spoke with Ms. Roper and she stated she and Mr. Roper were leaving her father's residence, Mr. Jeffery Walberg,
DOB unknown, when she seen three (3} dogs fighting in the road. Ms. Roper stated she pointed out to Mr. Roper the
dog laying on the ground was her father's dog. Ms. Roper stated they stepped out of their vehicle to try and break
them apart. Ms. Roper stated Mr. Roper fired one (I} shot into the groWld and one (1) dog ran off. Ms. Roper stated
the other dog did not move so she went to break them apart when the dog carne towards her so Mr. Roper shot the
dog.

Report Run On Wedneeday, Aprii.U, 2011 By J. Eudatey                                                         City,0010          P~~ge: 4Gf5
       Case: 1:19-cv-00071-SNLJ Doc. #: 53-6 Filed: 02/26/21 Page: 8 of 18 PageID #: 627



                                                                                          110087 -carter County Sherttra Offlce -Cart.r(M018)


  On 'l123119, at approximately 2010 hours, I was notified by Carter County Sheriff Richard Stephens he was
  contacted by Mr. Mesey and was informed he and Ms. Messey other dog had a bullet hole in it. I was informed by
  Sheriff Stephens Mr. and Ms. Mesey were taking the dog to the vet in Mountain View, Mo. I requested Sheriff
  Stephens advise Mr. and Ms. Mesey I would need copies of the medical records pertaining to the dog. Sheriff
  Stephens provided me with social media messages between he and Mr. Mesey. At this time I have yet to retrieve any
  documents from the Mesay's pertaining to the vet visit. See attached photograph of shot dog.

 On 4/22118, at approximately 0945 hours, I contacted the Mountain View Animal Clinic and requested any records
 pertaining to the Mesey's dog. I was provided with a patient chart pertaining to the dog. See attached. I was informed
 by staff of the animal clinic the bullet was fragmented to badly to remove from the dogs hip area.

 Nothing further at this time.




I Slped: OicfDipuly J. Eudlley ICC2                      ,....._..: CIUI.Dipuly J. Ealey ICC2
                                                                                                                                  II




Report Run On Wedneaday, Aprll24, 2018 By J . Euclaley                                                          City ,0011       P8ge: 5 or 5
Case: 1:19-cv-00071-SNLJ Doc. #: 53-6 Filed: 02/26/21 Page: 9 of 18 PageID #: 628




                                                              Continuation Sheet


                      VAN BUREN POLICE DEPATRMENT
                             VOLUNTARY STATEMENT
                                  573-323-4394




 ~
 of+-
    Pagel_




                                                                     City,0012
  Case: 1:19-cv-00071-SNLJ Doc. #: 53-6 Filed: 02/26/21 Page: 10 of 18 PageID #: 629



RJJ. ~ ~·tf/lese.y                                                   Continuation Sheet
~ ;f-ol-7r
                         VAN BUREN POLICE DEPATRMENT
                                VOLUNTARY STATEMENT
                                     573-323-4394

                                                                 tle.Ati
                                                                 ~ IW:>
                                                                   (_{,...rf-V{~5




                                                    ./··://~-----
                                                    ... ,.,.
                                                      ~·
                                                             ,
            Signature                                            Officer
       Page_of _ _




                                                                              City,0013
Case: 1:19-cv-00071-SNLJ Doc. #: 53-6 Filed: 02/26/21 Page: 11 of 18 PageID #: 630




                                       Carter County Sheriff's Department
                                                  P.O. Box Sl7
                                             Van Buren, MO 63965
                                  Phone # (573)323-45 I 0 - Fax # (573)3234182

          Statementof ~~,~~-                      .                    Age ~
          Address(l.& g::Bf;x     ~&>:· ~CW'I ~ c \(}~3,_· Date of Birth /'j-:§:7/cJ
          Taken at                                      .   SSN: --:~---::----
          Statement Started at(time)       Completed a t - - - - - Date .2 -~a- 1'1
          Phone Numbel(<;">~) 1el•"- 3Ya?t




         This Statement is True and Accurate to the best of my knowledge therefore by signing
         my Name I take fuJI responsibility thereof:


           Signature of person   aking statement


                Deputy taking Statement




                                                                                                City,0014
Case: 1:19-cv-00071-SNLJ Doc. #: 53-6 Filed: 02/26/21 Page: 12 of 18 PageID #: 631




                                       Caner Counry Sheriff's Depanment
                                                P.O. Box 817
                                            Van Buren, MO 63965
                                  Phone# (573)323-4510 - Fax# (573)323-1 182 ·




         This Statement is True and Accurate to the best of my knowledge therefore by signing
         my N      I take 11 responsibility thereof:

                                                               Page._--'-_ of    _l_    Pages


                Deputy taking Statemeat
Case: 1:19-cv-00071-SNLJ Doc. #: 53-6 Filed: 02/26/21 Page: 13 of 18 PageID #: 632




                 CARTER COUNTY SHERIFFS
                      DEPARTMENT



                                          *
                            Statement of.Miranda Rights

         You have the right to remain silent.
            •
         Anything you say can be used agafnat you In a court of law.
            •
         You hav• the right to talk to an attorney and have him or her present
            •
         with you while you are being questioned.
    ~ •. If you cannot afford an atlomey one '!ill be provided for you.
    ~    You can ~Ide at any time to exercise these rights and not answer
         any qUMtlona or make any ...tements.


                                   Waiver of Rights
         I have been read the above rights and I understand .-ch of those rights,
         and having these rights In mind, I am willing to make a statement.




       ,;Pmcer Name


          Carter Countv Sheriffs Office
         Offlcers Department


          2/z '2//Y
         Dati  •
          t lj'J 1h;s
         Time




                                                                                    City,0016
 Case: 1:19-cv-00071-SNLJ Doc. #: 53-6 Filed: 02/26/21 Page: 14 of 18 PageID #: 633




f'\0. J·~ ~
        I        { (   (   V\fo.. ~ I   t    f--t

 'J; 7V\               54. --.J l-                  ~O(S    0 1/\      h. -,       JJ! ~ ! " lc.-~!.. c) 0~
   ~ t:" J ~ 7 { h ro,7 ~+

            r:/, ~             0/\          e...     UJ"'-v•\


            1.      Jo,                 r"~~~~­
        o.Ytv              de;1 J,J; <f t~ 0 t-1
      w       L {          t            ~ ~ 1 f- v.;,__vJc, Jo~                            ~· r1 ~ ~-("/'-I-< da75
                                  w'\ lll..l
      J611 I           00         K. J .,._ f         q )   /,.. <./   oJ lv ),-   -ft>   )~ (( ~f h. •r c ftr «,I'1
      f! ..      V\            7~d                 J;r            2 s;~d-~                f _r.._J

                                                               ({ ) f{o t.~J                    j\II)J L.    )   ~r-A
                                                             (l\       J~,                           v~'/ce. J~.,,,,




                                                                                                                 City,0017
      Case: 1:19-cv-00071-SNLJ Doc. #: 53-6 Filed: 02/26/21 Page: 15 of 18 PageID #: 634



Fwd: 10(4)




        iI Sent from my !Phone




                                                                      a~~rfldf ott Sol

                                 0 '\ lf( 1 ... I I 7
                                                        / sI~ f. ~ tv              A~~ '-l

                                  c\1   11 '    S ~ hJ            bfA (l ~ t C,   W&.   ~ ~   .f.._, (• 1-,
                                   .p (e'-\1'~            (   f   0    "'   )   ~r ~




                                                                                                     City,0018
Case: 1:19-cv-00071-SNLJ Doc. #: 53-6 Filed: 02/26/21 Page: 16 of 18 PageID #: 635




       Mountain View Animal Clinic                                                                Patient Chart
       1615 CR 2990
       Mountain VIew, MO 6554a
       417-934-2323

       Printed: 04-22-19 at 2:4-Cp

       CUENT !NFOJ3MAT19N

       Name           JENIFER MESEY ~)
       Addreae        HC 1, BOX 442                              Spouse     ROBIN MESEY JR.
                      ~~~~                                                                                    ~
       Pho~           573      323-2100                          (3;{/    -ll)   dtt'i&       ~       AJ; na, -,~·~
                       .& 02-23-19 3:50p: FERN KUEKER, WILL BE RESPONSIBLE FOR REST OF THE BILL

      PAT!ENT INFORMATION

      Name            NINA                                                  Cenitle
      Sex             Female                                                American Bul Dog
      Birthday        02-24·14                                              5y
      10
      Color           White/lim                                             58.001b•
      Reminded        (none)


      (No remindera are due b' this patient.)


                 03-2g..19         S&.OO
                 03-02-19          58.40
                 02-23-19          52.00

      MEPICAL HISTQBX

      Datle                        By      Code     DeacrlpUon                         Qty (Variance) Photo

                                   1       '100M

                 AGe: 5y       Weight 56.00

      03-23-19                     1       13~8     Cast Padding
                                           1<413A   Tape Cofle.x 41nch
                                           1031     Tape Elaaticon 2"                             2
                                           1030     Tape Adhe.W. 21nch
                                           128      Reversal
                                      126      Tranquilize Animal SA
                      R.EMOVEO SPLINT. ELBOW IS FAIRLY SOLID AND HAS ABOUT 2~ MVT. APPLIED
                      SUPPORT WRAP AND WILL SEE HOW DOING IN A WEEK.


      ~16-19                       1       100M     MEDICAL NOTES
                     CAST STIU IN PLACE, STARTING TO TRY AND GET AROUND MORE

      03o09-19                 1     100M     MEDICAL NOTES
                     CAST STAYED IN PLACE. CUPPED TAP TO t.OOSEN UNDER HER LEG. HOLDING CAST UP SO
                     SHE IS GElTING AROUND A LOT BETTER




                                                                                                       City,0019
Case: 1:19-cv-00071-SNLJ Doc. #: 53-6 Filed: 02/26/21 Page: 17 of 18 PageID #: 636




       Patient Chart   ror NINA                                              Client: JENIFER MESEY
       Date: 04-22-19. nme: 2:44p                                                                    Page:3
       Dete                       By    COde

       02-23-19                          130 X·Rav
                                         4    Elclmfnatfon
                       DOG PRESENTED WITH GUNSHOT WOUND TORT ELBOW. X·RAYS SHOWED THAT THE
                   JOINT WAS UN REPAIRABLE. WILL REMOVE LEG ON MONDAY.



                                               Office V18ft

              Age: fit      Weight: !52.00




                                                                                      City,0020
Case: 1:19-cv-00071-SNLJ Doc. #: 53-6 Filed: 02/26/21 Page: 18 of 18 PageID #: 637




       Patient Chart for NINA                                                   Client: JENIFER MESEV
       Date: 04-22·19, Time: 2:44p                                                                  Page:2




       03-05-19             3      100M    MEDICAL NOTES
                    GOT SPUNT OFF. REAPPUED SPUNT.


       03-04-19                      1413A     Tape Caftax 41nd1
                                      1031     Tapa Elutlcon 2"

      03-04-19                  3    330        Hoapltallzatlon K-9 3811-65#

      03-03-19                  3    330        HOipitallzation K-9 36#-e5#

      03o02-19                1      88      Baytril TatJ. 88 mg Tabs              10
                    GIVE 1 TABLET BY MOUTH 2X DAILY. ANTIBIOTIC

                                     1031      Tape Efastlcon 2"                    2
                                     1374      Matal Rod 114
                                     1030     Tape Adhellve 2 lnc:tl
                                     l5       Apply Thomal Splint
                    APPliED SPLINT TO LEG TO SEE IF IT WIU AllOW FOR AN ANKYLOSEO ELBOW JOINT.

                                     506       Gea Anesthesia SA



      03-01-18               1     1880      Pmltcc»c 227 Mg                                            '
                   GIVE 1 TABLET ONCE DAILY FOR PAIN & INFLAMMATION
                                     100M      RECHECK
                   GOT SUPPORT WRAP OFF ON TUESDAY, WILL SPLINT LEG TOMORROW. OWNER SAYS
                   SEEMS TO OE MORE SORE & SWOLLEN AT NIGHT SO RECOMMENDED GIVING 112 TAB IN
                   THE MORNING & OTHER HALF IN THE EVENING.


      02-28-19                 3     330

      02-25-19               3      86      Baytrll Tabl 68 mg Tabe                10
                   GIVE 1 TABLET BY MOUTH 2X DAILY. ANTIBIOTIC


      02-.2!-19                      27        Antibiotic Injection

      02-25-18                 3     330       H~ptt,dlzation   K-9 36#-6511

      02-25-19              1     206      Holpllll T,.lment
                   000 ACTUALLV USING LEG. WRAPPED LEG, GOING TO SEE IF WE CAN CAST AND KEEP
                   LEG


      02-24-19                 3     330       Holpltallzltlon K-9 36#-651

      02-23-19               1     1880     Prevlcod27 Mg                           5
                   GIVE 1 TABLET EACH MORNING FOR PAIN & INFLAMMAllON.

                                     27        Antibiotic Injection
                                     134       X-Ray Additional VIews




                                                                                        City,0021
